 

EXHIBIT 10.25

 



THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT SUCH
TRANSFER, FILED AND MADE EFFECTIVE UNDER THE SECURITIES ACT OF 1933 AND SUCH
APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE COMPANY RECEIVES AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER SUCH
ACT AND SUCH APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

 

SERIES B CONVERTIBLE PROMISSORY NOTE

 

$ ____________ Phoenix, Arizona   January __, 2019

 

FOR VALUE RECEIVED, PowerVerde Inc., a Delaware corporation (the “Company”)
promises to pay to the order of ____________________(the “Holder”), at such
address as the Holder may designate from time to time, the principal sum of
$______________, together with interest at the rate of 10% per annum based on a
365-day year and actual days elapsed in the period for which such interest is
payable. Interest shall be payable semi-annually in arrears on June 30, 2019,
December 31, 2019, June 30, 2020, December 31, 2020, June 30, 2021, and December
31, 2021. The entire principal balance of this Note, together with all unpaid
interest accrued thereon, shall be due and payable on December 31, 2021 (the
“Maturity Date”). Upon payment in full of all principal and interest payable
hereunder, this Note shall be surrendered to the Company for cancellation.

 

The principal amount of this Note plus accrued interest may be converted into
whole shares of common stock of the Company at a price of $.20 per share through
December 31, 2019, $.30 per share from January 1, 2020, through December 31,
2020, and $.40 per share thereafter. In order to convert, the Holder shall
deliver to the Company written notice of conversion together with the original
Note. No partial conversions shall be permitted. Upon conversion, the Note shall
be cancelled.

 

The Company waives presentment, demand, notice, protest, and all other demands
or notices in connection with the delivery, performance, default or enforcement
of this Note. In the event of default hereunder, the Company shall, in addition
to other sums due hereunder, pay all costs and reasonable attorneys’ fees
incurred in connection with any action to collect this Note at the
prelitigation, pretrial, trial and appellate levels.

 

If not otherwise converted upon expiration of the Note, all outstanding
principal and any interest shall be payable in lawful money of the United States
of America at the address of the Holder or at such other place as the legal
holder may designate from time to time in writing to the Company.

 





 

 

The Company shall be in default and the Holder may, by notice to the Company,
declare the entire unpaid principal amount of the Note and all interest accrued
and unpaid thereon due and payable, and the same shall be forthwith due and
payable, if the Company fails to make a payment due hereunder within 10 days
after the due date thereof or if the Company discontinues its business, or makes
an assignment for the benefit of creditors, or admits in writing its inability
to pay its debts as such debts become due, or applies for or consents to the
appointment of or taking possession by a trustee, receiver or liquidator (or
other similar official) of any substantial part of its property, or commences a
case or has an order for relief or liquidation entered against it or has a
custodian appointed under the federal bankruptcy laws, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, and such case or order is not dismissed or stayed within 60
days.

 

The Holder may waive any past default hereunder and its consequences. In the
case of any such waiver, the Company and the Holder shall be restored to their
former positions and rights hereunder, respectively; but no such waiver shall
extend to any subsequent or other default or impair any right consequent
thereon. Upon any such waiver, such default shall cease to exist and be deemed
to have been cured and not to have occurred, and any default arising therefrom
shall be deemed to have been cured, and not to have occurred for every purpose
of this Note, and the interest rate hereon shall not be deemed to have
increased; but no such waiver shall extend to any subsequent or other default
impair any right consequent thereon.

 

All references to the “Holder” or the “Company” shall apply to their respective
heirs, successors, permittees and assigns. Notwithstanding anything herein to
the contrary, this Note may not be assigned or transferred by the Company
without the prior written consent of the Holder.

 

This Note is one of a duly authorized series of unsecured convertible promissory
notes in a maximum aggregate principal amount of $300,000 (the “Notes”). This
Note may be prepaid in whole or in part without premium or penalty.

 

This Note shall be governed by and construed in accordance with the laws of the
State of Florida.

 

IN WITNESS WHEREOF, the undersigned has caused this Note to be signed by its
duly authorized officer on the day and year first above written.

 

  POWERVERDE INC.         By:           Name:           Title:  

 



 

 